DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Amendment
Acknowledge of preliminary amendment dated 02/20/2020 amending specification and claims. 
Pending claims 1-3, 9, 11-23 and 27-29 are examined on their merits, infra. 
Domestic Benefit
	Present application 16/640,357 filed 02/20/2020 is a national stage entry of PCT/IL2018/050912 with international filing date of 08/19/2018. 
PCT/IL2018/050912 claims priority from provisional application 62/548,416 filed 08/22/2017. 
Foreign Priority
No claim to an application for foreign priority. 
Two Information Disclosure Statement
The two information disclosure statements submitted on 02/20/2020 & 05/13/2021 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the two information disclosure statements have been considered. Certain references have been crossed-out on each information disclosure statement because there is a missing “0” and these references have been added to the current Notice of References Cited-892 form and have been considered. 
Specification
The disclosure is objected to because of the following minor typographical informalities:
Written description page 3, paragraph 009, line 2 states, “the emitted light form the at least one laser” instead of “the emitted light from the at least one laser.” 
Written description page 4, paragraph 021, line 10 states, “schematically a cross-sectional” instead of “schematically illustrates a cross-sectional.”
Written description page 9, paragraph 044, line 24 states, “as disused herein above” instead of “as discussed herein above.”
Written description page 11, paragraph 051 with sentence including “focal point my move” could benefit from some rephrasing for the purpose of clarity.  
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities:  No period at end of claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9, 11-23 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite by being unclear in reciting, “creating a predetermined structure” (bolded for emphasis). The plain-meaning of create/creating1 is to bring something into existence. In the instant case, the resulting structure is shaped from a diamond bulk that already exists.        
Claim 1 is indefinite by being ambiguous in reciting both, “the laser creates graphitization at locations” and “removing of the graphite.” This latter limitation is ambiguous because it is unclear if this claimed graphite is the result of the “graphitization” OR another graphite altogether. Further, the connection of the claimed “locations” that are plural and the claimed singular “graphite” is unclear. The nexus between the claimed graphite and graphitization and locations is missing. For purpose of examination on the merits the claimed graphite is from the graphitization.   
Claim 1 is indefinite by being ambiguous in reciting, “along at least one axis wherein the movement corresponds to a predefined scheme.” It is unclear if this aforementioned limitation belongs to “moving the at least one laser” OR “moving the diamond bulk” or both types of “moving.” Last, because “the movement” in the aforementioned limitation is singular it is entirely unclear, which moving is being referred to in this limitation. For purpose of examination on the merits there is moving. 
  Dependent claims 2-3, 9 and 11-14 do not alleviate the indefiniteness from the independent claim and are rejected for incorporating the indefiniteness from claim 1.
Claim 3 is indefinite by being unclear in reciting, “nanosecond seconds” because this limitation appears to suggest nanoseconds and also seconds which is entirely unclear. 
Claim 9 is indefinite by using the word “create” as explained supra with respect to claim 1.  
Claim 9 is indefinite in reciting, “along at least two axes” because the relationship/nexus between this limitation and the limitation of parent claim 1 “along at least one axis” is unclear. It is unclear if one of the two axes include the one axis from parent claim 1. Further, it is unclear if “moving” from claim 9 is the same “moving” from claim 1 or a different moving. For purpose of examination on the merits moving is considered. 
Claim 11 is indefinite by neglecting previously established antecedent basis in reciting, “comprising removing of the graphite” instead of “comprising the removing of the graphite.”  
Claim 12 is indefinite by being unclear in reciting, “comprising polishing surface.” It is entirely unclear what is being claimed: a polished surface OR the act of polishing a surface OR if the diamond bulk has a surface that is polishing. It is also unclear if the polishing surface is “in” or “on” the diamond bulk. For purpose of examination on the merits polishing is considered. 
Claim 15 is indefinite by being unclear in reciting, “creation of predetermined structure” (bolded for emphasis). The plain-meaning of create/creating2 is to bring something into existence. In the instant case, the resulting structure is shaped from a diamond bulk that already exists. Further, it appears that the word, “a” is missing between “of” and “predetermined.”         
  Dependent claims 16-23 and 27-28 do not alleviate the indefiniteness from the independent claim and are rejected for incorporating the indefiniteness from claim 15.
Claim 17 is indefinite because it is unclear if the recited, “two or more lasers” are part of “the at least one laser” from parent claim 15 or are separate lasers altogether. For purpose of examination on the merits the two or more lasers are part of the group of the at least one laser.  
  Dependent claim 18 does not alleviate the indefiniteness from claim 17 and is rejected for incorporating the indefiniteness from claim 17. Further it is unclear if the “at least a first laser” and the “at least a second laser” is from the group of the at least one laser OR are materially different lasers altogether. For purpose of examination on the merits the two lasers are part of the group of the at least one laser.
Claim 23 is indefinite by using the word “create” as explained supra with respect to claim 15.  
   Claim 23 is indefinite in reciting, “along at least two axes” because the relationship/nexus between this limitation and the limitation of parent claim 15 “along at least one axis” is unclear. It is unclear if one of the two axes include the one axis from parent claim 15. For purpose of examination on the merits moving is considered. 

Claim 29 is indefinite by being unclear in reciting, “creation of predetermined structure” (bolded for emphasis). The plain-meaning of create/creating3 is to bring something into existence. In the instant case, the resulting structure is shaped from a diamond bulk that already exists. Further, it appears that the word, “a” is missing between “of” and “predetermined.”         
Claim 29 is indefinite due to lack of antecedent basis in reciting, “the at least one ultrashort movable laser” because only “at least one movable laser” is previously defined. For purpose of examination on the merits the broadest limitation of “at least one movable laser” is considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 11, 12, 15-23, 28 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0164469 A1 to Bassett et al. (“Bassett”).
	Regarding independent claim 1, Bassett teaches method of creating a predetermined structure 212 (“diamond plate”; Figures 2-3; paragraph 0029) from a diamond bulk 210 (“bulk diamond”; Figures 2-3; paragraph 0035), the method comprising:
irradiating the diamond bulk with at least one laser (first irradiating with laser as per paragraphs 0029 and 0030 with a UV excimer laser; second irradiating with laser as per paragraphs 0030 and 0031-0036 with a nanosecond pulsed laser) having a focal point at a predetermined location (i.e., as per Figure 3B and paragraph 0031 the focal length inside the diamond prevent graphitization on top surface and only inside. The first laser is also focused inside the bulk to cause graphitization/graphite inside the bulk), wherein the laser creates graphitization at locations where the focal point of the laser engages the diamond bulk (i.e., as per paragraphs 0030 and 0031 and 0036 and 0057 -- both lasers cause graphite/graphitization);
at least one of: moving the diamond bulk to be positioned with the focal point of the laser within the diamond bulk (i.e., there is moving of the sample stage as per paragraphs 0031, 0039 and 0046), and moving the at least one laser such that diamond bulk be positioned with the focal point of the laser (i.e., as per paragraphs 0010 and 0049 there is moving of the laser), along at least one axis wherein the movement corresponds to a predefined scheme (i.e., path for cleaving. Also, the laser and stage are inherently moved along certain axes);
removing of the graphite from the diamond bulk (i.e., as per paragraph 0030 there is removing of the graphite with respect to the first laser); and
extracting the predetermined structure from the diamond bulk (i.e., as per Figure 3F and paragraph 0032).
Regarding claim 2, Bassett teaches wherein the at least one laser is at least one of: ultrafast laser (i.e., second laser is nanosecond as per paragraph 0040) and ultra-violet laser (i.e., first laser in UV as per paragraph 0029).
Regarding claim 3, Bassett teaches wherein the at least one laser emits light having pulses of less than 200 nanosecond seconds (i.e., as per TABLE 2 the pulse length is 2ns which is squarely within the claimed range).
	Regarding claim 9, Bassett teaches comprising moving the diamond bulk along at least two axes to create a three-dimensional structure (i.e., there is moving of the sample stage as per paragraphs 0031, 0039 and 0046: it does appear that the sample stage is moving automatically thereby implying a processor. The specification in its entirety along with paragraphs 0039 and 0046 appear to illustrate that the sample stage that holds the bulk tilts/translates and moves thereby moving in three-dimensions).
	Regarding claim 11, Bassett teaches comprising removing of the graphite from the diamond bulk using oxidation (see paragraph 0030).
Regarding claim 12, Bassett teaches further comprising polishing surface in the diamond bulk for passage of the laser beams therethrough (i.e., as per paragraph 0030 and throughout there is preferably one side polished and one side unpolished. The laser beam goes through unpolished side as per paragraph 0036).


Regarding independent claim 15, Bassett teaches a system (refer to title) for creation of predetermined structure 212 (“diamond plate”; Figures 2-3; paragraph 0029)  from a diamond bulk 210 (“bulk diamond”; Figures 2-3; paragraph 0035), the system comprising:
at least one laser (i.e., first irradiating with laser as per paragraphs 0029 and 0030 with a UV excimer laser; second irradiating with laser as per paragraphs 0030 and 0031-0036 with a nanosecond pulsed laser. As per paragraph 0049 there is moving of the laser), each configured to emit light with a focal point at a predetermined location (i.e., as per Figure 3B and paragraph 0031 the focal length inside the diamond prevent graphitization on top surface and only inside. The first laser is also focused inside the bulk to cause graphitization/graphite inside the bulk);
a movable platform (i.e., there is moving of the sample stage as per paragraphs 0031, 0039 and 0046), configured to hold the diamond bulk to allow the focal point to be positioned within the diamond bulk (see paragraphs 0039 and 0046), and wherein the platform is configured to move along at least one axis (i.e., the platform inherently moves in an axis); and
a processor (i.e., there is moving of the sample stage as per paragraphs 0031, 0039 and 0046: it does appear that the sample stage is moving automatically thereby implying a processor), configured to move at least one of: the movable platform and each of the focal points (i.e., as explained in paragraphs referred to infra), in accordance with a predefined scheme (i.e., cleaving to form the sliver plates 212as per Figure 3F and paragraph 0032).

Regarding claim 16, Bassett teaches wherein the at least one laser is at least one of: ultrafast laser (i.e., second laser is nanosecond as per paragraph 0040) and ultra-violet laser (i.e., first laser in UV as per paragraph 0029).
Regarding claim 17, Bassett teaches further comprising: two or more lasers (i.e., as explained, supra in parent independent claim).
Regarding claim 18, Bassett teaches wherein the two or more lasers include at least a first laser and at least a second laser different from one another (i.e., as explained, supra in parent independent claim).
Regarding claim 19, Bassett teaches wherein the processor is configured to operate the at least one laser (i.e., as per Figure 1 it appears the processor is controlling both lasers).
Regarding claim 20, Bassett teaches wherein the at least one laser is movable relative to the movable platform (i.e., as per Figure 1 and paragraph 0010 the laser moves with respect to the platform).
Regarding claim 21, Bassett teaches wherein the light is emitted with pulses of at least 10 femtoseconds (i.e., as per TABLE 2 the pulse length is 2ns which at least 10 femtoseconds because it is larger than 10 femtoseconds).
Regarding claim 22, Bassett teaches wherein the wavelength of the emitted light is, 157-1500 nanometers (i.e. as per TABLE 2 the wavelength is 532 nm which is squarely within the claimed range).
Regarding claim 23, Bassett teaches wherein the platform is configured to move the diamond bulk along at least two axes to create a three-dimensional structure (i.e., there is moving of the sample stage as per paragraphs 0031, 0039 and 0046: it does appear that the sample stage is moving automatically thereby implying a processor. The specification in its entirety along with paragraphs 0039 and 0046 appear to illustrate that the sample stage that holds the bulk tilts/translates and moves thereby moving in three-dimensions).
Regarding claim 28, Bassett teaches wherein the diamond bulk comprises a polished surface for passage of laser beams therethrough (i.e., as per paragraph 0030 and throughout there is preferably one side polished and one side unpolished. The laser beam goes through unpolished side as per paragraph 0036).

Regarding independent claim 29, Bassett teaches a system (see title) for creation of predetermined structure 212 (“diamond plate”; Figures 2-3; paragraph 0029) from a diamond bulk 210 (“bulk diamond”; Figures 2-3; paragraph 0035), the system comprising:
at least one movable laser (i.e., first irradiating with laser as per paragraphs 0029 and 0030 with a UV excimer laser; second irradiating with laser as per paragraphs 0030 and 0031-0036 with a nanosecond pulsed laser. As per paragraphs 0010 and 0049 there is moving of the laser), configured to emit light with a focal point at a predetermined location (i.e., as per Figure 3B and paragraph 0031 the focal length inside the diamond prevent graphitization on top surface and only inside), wherein the at least one ultrashort movable laser is configured to move along at least one first axis (i.e., it is inherent that the laser moves on an axis);	
a platform (i.e., sample stage: there is moving of the sample stage as per paragraphs 0039 and 0046) configured to hold the diamond bulk 210 to allow the focal point to be positioned within the diamond bulk (i.e., as explained, supra); and
a processor (i.e., as per Figure 1 the processor is controlling and moving the laser, automatically) configured to move the movable laser in accordance with a predefined scheme (i.e., cleaving to form the sliver plates 212: as per Figure 3F and paragraph 0032).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0164469 A1 to Bassett et al. (“Bassett”) in view of US 8,098,368 B2 to Shlezinger et al. (“Shlezinger”).
	Bassett teaches all limitations from claim 1 from which claim 13 depends. 
Regarding claim 13, Bassett teaches of a polished surface and an unpolished surface such that the laser beam enters the polished surface while the unpolished surface helps initiate graphitization. 
The problem encountered by Bassett is the addition of a required polishing step or paying extra money for a polished surface from manufacturer. 
 Shlezinger teaches in claim 27 and in the background of the invention of column 1, line 60-column 2, line 21 that submerging the diamond in a liquid with a similar index of refraction eliminates reflections and refractions for laser beams. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Shlezinger’s invention with Bassett’s invention would have been beneficial as already explained, supra – in order to reduce refractions and reflections while processing thereby avoiding extra polishing steps. 

Bassett teaches all limitations from claim 1 from which claim 14 depends. 
Regarding claim 14, Bassett teaches of a polished surface and an unpolished surface such that the laser beam enters the polished surface while the unpolished surface helps initiate graphitization. 
Shlezinger teaches in claim 27 and in the background of the invention of column 1, line 60-column 2, line 21 that submerging the diamond in a liquid with a similar index of refraction eliminates reflections and refractions for laser beams. 
	Shlezinger also teaches in column 7, lines 43-51 that solidified selenium encompasses the diamond with close to the same refractive index as the diamond thereby reducing reflections and refractions for laser beams. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Shlezinger’s invention with Bassett’s invention would have been beneficial as already explained, supra – in order to reduce refractions and reflections while processing thereby avoiding extra polishing steps. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0164469 A1 to Bassett et al. (“Bassett”).
	Regarding claim 27, Basset forms a sliver plate but it appears that this shape was the predetermined shape. It appears that any shape may be formed given the methods of Basset. This appears to be a change is shape: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04 June 2022
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Google definition provided by Oxford languages: create: bring (something) into existence. (https://www.google.com/search?q=creating+definition&rlz=1C1GCEA_enUS792US792&oq=creating+definition&aqs=chrome..69i57j0i10l9.4176j1j1&sourceid=chrome&ie=UTF-8) 
        2 Google definition provided by Oxford languages: create: bring (something) into existence. (https://www.google.com/search?q=creating+definition&rlz=1C1GCEA_enUS792US792&oq=creating+definition&aqs=chrome..69i57j0i10l9.4176j1j1&sourceid=chrome&ie=UTF-8) 
        3 Google definition provided by Oxford languages: create: bring (something) into existence. (https://www.google.com/search?q=creating+definition&rlz=1C1GCEA_enUS792US792&oq=creating+definition&aqs=chrome..69i57j0i10l9.4176j1j1&sourceid=chrome&ie=UTF-8)